                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Terry David Harkless,                      )           C/A No. 0:19-cv-01357-SAL
                                           )
                               Plaintiff,  )
                                           )
v.                                         )
                                           )           ORDER
Director Patricia Ray; Dietician Mr.       )
Brinkman; Nurse F. McQueen; Nurse          )
Bianca Baker,                              )
                                           )
                                           )
                               Defendants. )
___________________________________ )

   This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Paige J. Gossett (the “Report”), recommending dismissal of the above-captioned

matter for lack of prosecution and failure to comply with a court order. [ECF No. 78.] Attached

to the Report is a Notice of Right to File Objections to the Report and Recommendation. Id. No

party filed objections to the Report, and the time for filing objections has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                  1
   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report, ECF No. 78, by reference herein. Accordingly, Plaintiff’s complaint is

DISMISSED with prejudice for lack of prosecution and failure to comply with a court order. All

pending motions are terminated as MOOT.

   IT IS SO ORDERED.

                                                          /s/ Sherri A. Lydon______________
                                                          United States District Judge
April 2, 2020
Florence, South Carolina




                                              2
